Title: To George Washington from Joseph Reed, 22 March 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Evesham New Jersey March 22d 1777

A Person accidentally passing in a great Hurry gives me an Opportunity to acknowledge your Excellys Favour of the 14th Instt.
Before I received it I had wrote you Col. Cox’s Answer to the Proposal of the Commissaryship for Prisoners & sent it to Philadelphia under Cover to Col. Moylan to be forwarded by the first good Oppy: his Absence I suppose has delayed it so that I must trouble you with a Repetition of what I then wrote. Col. Cox desired me to express his warmest Acknowledgments for your Excellys Attention to him, but as the Office does not connect him with any Corps of Officers or afford an Oppy to distinguish himself, he prefers a Chance in some other Line & therefore declines the Commissaryship.
I most sincerely congratulate you on your Recovery from an Illness which gave a very sensible Alarm to every one, but more particularly to those who feel a particular Attachment to your Excelly & have been favoured with Marks of your Regard. Besides the common Interest we have in your Health & Comfort as Members of the great Community—The Feelings of Gratitude & Friendship were added to the general Concern & the Pleasure we feel on your Recovery can only be equalled by the Fears & Anxiety excited by your Indisposition.
May Heaven long preserve you my dear General, a Blessing & Ornament to your Country as well as the Delight of your particular Friends—Among the sinc[e]rest of these I beg Leave to place myself & am with the greatest Respect & Regard Dr General Your most Obed. & Affe. Hbble Servt

Jos: Reed

